DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 4/19/21.  Claim(s) 1, 9, and 16 has/have been amended, claims 7 and 14 is/are cancelled, and applicant states there is support in instant specification [0019, 0025, 0032].  Therefore, Claims 1-5, 8-12, and 15-16 is/are pending and have been addressed below.

Allowable Subject Matter

Claim(s) 1-5, 7-12, and 15-16 are allowed.

Reasons for Allowance

The following is an examiner’s statement for allowance:

Closest prior art to the invention include Moore (US 2007/0266051 A1) in view of Shine et al. (US 2013/0073614 A1), Sarkar et al. (US 2018/0276256 A1), and Charif et al. (US 2015/0066816 A1) as previously noted and based on the amendments now includes Heil et al. (US 20100318565 A1) and Mincarelli et al. (US 20100083243 A1).

Heil [0003] teaches “wherein the process includes ad hoc processes for experimentation”.

Mincarelli [0013] teaches “wherein the notifications are sent to at least one of a corresponding software application and the users utilizing the software application for implementing remedial measures”.

The combination of the particular references in addition to the number of the particular references makes the rejection not obvious.

Additionally, the closest foreign art is Moore (EP 1855239 A1) and the closest NPL is Morisio et al “Investigating and Improving a COTS-Based Software Development Process” (reference U on the Notice of References Cited).

None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, 9, and 16, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 4/19/21, with respect to rejections under 35 USC 101 for claim(s) 1-5, 7-12, and 14-16 have been fully considered and are persuasive.  The Examiner respectfully withdraws rejections under 35 USC 101 for claim(s) 1-5, 7-12, and 14-16.

Applicant’s arguments, see applicant’s remarks, filed 4/19/21, with respect to rejections under 35 USC 103 for claim(s) 1-5, 7-12, and 14-16 have been fully considered.  The Examiner respectfully withdraws rejections under 35 USC 103 for claim(s) 1-5, 7-12, and 14-16, see Reasons for Allowance above.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624